Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 7/10/2020.
Claims 1-32 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 17-18, 22-25, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US 2019/0268956).

Regarding claim 1, Xiao discloses a method for wireless communication performed by a first access point (AP) multi-link device (MLD) [Fig. 1, 2, 7, 8, 11, ¶¶ 116-122; a method for wireless communication performed by WLAN apparatus (e.g. 750, 1150)], comprising: 
generating a frame by a first AP of the first AP MLD associated with a first communication link of the first AP MLD [¶¶ 95, 120; generating a management frame by a first VAP (e.g. 151, 751, 1151) of the WLAN apparatus (e.g. 750, 1150)/(first AP of the first AP MLD) associated with a first communication link (e.g. 1112) of the first AP MLD], the first AP MLD further including one or more secondary APs associated with one or more respective secondary communication links of the first AP MLD [¶ 118; the WLAN apparatus (e.g. 750, 1150)/(the first AP MLD) further including second VAP (152, 752, 1152) associated with one or more respective secondary communication links (122, 722) of the WLAN apparatus (e.g. 750, 1150)/(the first AP MLD)], the first AP including one or more virtual Aps [¶¶ 4, 41; the first VAP (e.g. 151, 751, 1151)/first AP including one or more virtual Aps], the first AP and the one or more virtual APs of the first AP belonging to a first multiple basic service set identifier (BSSID) set associated with the first communication link [¶¶ 110, 113, a first BSSID of the first BSS associated with the first VAP may be a transmitted BSSID of the multiple BSSID set, and a second BSSID of the second BSS associated with the second VAP may be a nontransmitted BSSID of the multiple BSSID set], the frame comprising: 
a first element carrying discovery information for the first AP and the one or more virtual APs belonging to the first multiple BSSID set [Fig. 2, ¶ 55; element 203/first element carrying (discovery information)/features, capabilities, and other management information from the Tx VAP (e.g., VAP 151) and NonTx VAPs (e.g., VAPs 152, 153, and 154), see ¶ 41, advertise information for multiple BSSIDs using a single management frame (such as a Beacon frame or Probe Response frame) instead of using multiple Beacon or Probe Response frames, each corresponding to a single BSSID]; and 
a second element carrying discovery information for the one or more secondary APs of the first AP MLD associated with the one or more respective secondary communication links of the first AP MLD [Fig. 2, ¶ 55; element 222/second element carrying (discovery information)/features, capabilities, and other management information from the NonTx VAPs (e.g., VAPs 152, 153, and 154)]; and 
transmitting the frame on the first communication link [Fig. 11, ¶¶ 42, 52, 95, 116; transmitting the management frame on the first communication link (e.g. 1112)]. 

Regarding claim 5, Xiao discloses the method of claim 1.
 Xiao further discloses wherein the frame further comprises an identifier (ID) field carrying a first identifier that uniquely identifies one or both of the AP MLD with which the first AP is associated or a respective secondary AP of the one or more secondary APs that is affiliated with the first AP MLD [Fig. 2, ¶ 55; wherein the multiple BSSID management frame further comprises multiple BSSID elements 230 may include NonTxBSSID profile elements 272, 274, and 276 fields which include management information for VAPs 152, 153, and 154, respectively].

Regarding claim 6, Xiao discloses the method of claim 5.
 Xiao further discloses wherein the frame further comprises one or more second ID fields, each field of the one or more second ID fields carrying a corresponding second identifier that uniquely identifies one or both of a second AP MLD of one or more second AP MLDs with which a respective virtual AP of the one or more virtual APs is affiliated, or a secondary AP of the one or more secondary APs that is affiliated with the second AP MLD [Fig. 2, ¶ 55; wherein the multiple BSSID management frame further comprises multiple BSSID elements 230 may include NonTxBSSID profile elements 272, 274, and 276 fields which include management information for VAPs 152, 153, and 154, respectively].

Regarding claim 8, Xiao discloses the method of claim 1.
 Xiao further discloses wherein each secondary AP of the one or more secondary APs belongs to a respective secondary multiple BSSID set of one or more secondary multiple BSSID sets [Fig. 7, ¶¶ 88-89; wherein the second VAP 752 associated with the second BSS].

Regarding claim 9, Xiao discloses the method of claim 1.
 Xiao further discloses wherein the first AP is associated with a transmitted BSSID (Tx BSSID), and each virtual AP of the one or more virtual APs is associated with a corresponding non-transmitted BSSID (non-Tx BSSID) of one or more non-Tx BSSIDs [Fig. 1, ¶¶ 42, 48-48; wherein the first AP/ VAP 151 is associated with a transmitted BSSID (Tx BSSID), and each virtual AP of the one or more virtual APs is associated with a corresponding non-transmitted BSSID (non-Tx BSSID) of one or more non-Tx BSSIDs].

Regarding claim 10, Xiao discloses the method of claim 9.
Xiao further discloses wherein the first element comprises a multiple BSSID element including one or more non-Tx BSSID profiles, each profile of the one or more non-Tx BSSID profiles including an identifier (ID) field carrying an identifier that uniquely identifies one or both of a respective AP of the first AP and the one or more virtual APs or a respective AP MLD of the first AP MLD and one or more second AP MLDs [Fig. 4, ¶¶ 65-67; wherein the elements/fields 420 comprises a multiple BSSID element including one or more non-Tx BSSID profiles, each profile of the one or more non-Tx BSSID profiles including an identifier (ID) field carrying an identifier that uniquely identifies one or both of a respective AP of the first AP and the one or more virtual APs or a respective AP MLD of the first AP MLD and one or more second AP MLDs].

Regarding claim 17, the claim recites first access point (AP) multi-link device (MLD) (see Xiao, Fig. 15, ¶ 139, the electronic device 1500 may be representative of the WLAN apparatus or the STAs shown in FIGS. 1, 7, and 11), comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (comprising: processor 1502, memory 1506, and communication module 1520), when executed by the at least one processor in conjunction with the at least one modem, causes the AP MLD to perform the method of claim 1; therefore, claim 17 is rejected along the same rationale that rejected in claim 1.

Regarding claims 18, 22, 23, 24, and 25, the claims recite a method for wireless communication performed by a wireless station (STA) multi-link device (MLD) to perform the 

Regarding claim 32, the claim recites a wireless station (STA) multi-link device (MLD) (see Xiao, Fig. 15, ¶ 139, the electronic device 1500 may be representative of the WLAN apparatus or the STAs shown in FIGS. 1, 7, and 11), comprising: at least one modem; at least one processor communicatively coupled with the at least one modem; and at least one memory communicatively coupled with the at least one processor and storing processor-readable code that (comprising: processor 1502, memory 1506, and communication module 1520), when executed by the at least one processor in conjunction with the at least one modem, causes the STA MLD to perform the method step as in claim 1; therefore, claim 32 is rejected along the same rationale that rejected in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-3 and 19-20 are rejected under 35 U.S.C. 103 unpatentable over Xiao et al. (US 2019/0268956) in view of GUO et al. (CN 11,2188,644).

Regarding claim 2, Xiao discloses the method of claim 1.
Xiao further discloses receiving a multi-link (ML) association request or a ML probe request from a first wireless station (STA) of a STA MLD [¶ 49; receiving a Probe Request Frame from fourth STA 140]. 
Xiao disclose all aspects of claim invention set forth above, but does not explicitly disclose transmitting one or both of association information or discovery information for the first AP and the one or more secondary APs of the first AP MLD to the first STA of the STA MLD based on the request.
However, GUO discloses transmitting one or both of association information or discovery information for the first AP and the one or more secondary APs of the first AP MLD to the first STA of the STA MLD based on the request [¶ page 16, paragraph 4; transmitting BA establishment response frame, wherein the BA establishment response frame comprises identification information for indicating to establish at least two links of the BA protocol].
transmitting one or both of association information or discovery information for the first AP and the one or more secondary APs of the first AP MLD to the first STA of the STA MLD based on the request” as taught by GUO in the system of Xiao, so that it would able for building and operating MAN more effectively [see GUO, page 4, 1st paragraph].

Regarding claim 3, the combined system of Xiao and GUO discloses the method of claim 2.
Xiao further discloses associating the STA MLD with the first AP MLD based at least in part on the request [¶¶ 49-50; the conditional inheritance unit 155 determine BSS-related information and configuration for each of the BSSs associated with the VAPs 152, 153, and 154 (i.e., the NonTx VAPs) based on the fourth STA 140’s Probe Request Frame to the WLAN apparatus 150 to request a Probe Response Frame]; and 
communicating with the STA MLD on one or more of the first communication link or the one or more secondary communication links based on the association [¶ 52; the fourth STA 140 may also receive the management frame and determine whether to establish a wireless association with one of the VAPs of the WLAN apparatus 150 based on the management frame].

Regarding claims 19-20, the claims recite the wireless communication device of claim 9 to perform the functions of the wireless communication device recited as in claims 2-3, .

Claims 4 and 21 are rejected under 35 U.S.C. 103 unpatentable over Xiao et al. (US 2019/0268956) in view of GUO et al. (CN 11,2188,644), and further in view of Huang et al. (US 2021/0400662).

Regarding claim 4, the combined system of Xiao and GUO discloses the method of claim 2, but does not explicitly disclose wherein the ML association request or ML probe request includes a multi-link attribute element carrying capability information of one or more secondary STAs of the STA MLD.
However, GUO discloses wherein the ML association request or ML probe request includes a multi-link attribute element carrying capability information of one or more secondary STAs of the STA MLD [¶ 141; the multi-link association exchange, the request frame from the non-AP device can include one or more of: the information of the multi-link set; its capability of some or all links (like bandwidth, number of supported spatial streams supported mechanism and PPDU formats like mechanism and PPDU formats designed by non-HT, HT, VHT, HE, and so on)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the ML association request or ML probe request includes a multi-link attribute element carrying capability information of one or more secondary STAs of the STA MLD” as taught by GUO in the [see Huang; ¶ 3].

Regarding claim 21, the claim recites the method of claim 19 to perform the method step as in claim 4; therefore, claim 21 is rejected along the same rationale that rejected in claim 4.

Allowable Subject Matter
Claims 7, 11-16, and 26-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, CHU et al. (US 2020/0374802) is also considered as relevant prior arts for rejection of in claims 1, 17-18, and 32 for limitation “generating a frame by a first AP of the first AP MLD associated with a first communication link of the first AP MLD, the first AP MLD further including one or more secondary APs associated with one or more respective secondary communication links of the first AP MLD; and transmitting the frame on the first communication link” (see CHU et al. Fig. 17, ¶¶ 243-247).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469